
	
		II
		Calendar No. 517
		111th CONGRESS
		2d Session
		H. R. 5716
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2010
			Received
		
		
			August 5, 2010
			Read twice and placed on the calendar
		
		AN ACT
		To provide for enhancement of existing
		  efforts in support of research, development, demonstration, and commercial
		  application activities to advance technologies for the safe and environmentally
		  responsible exploration, development, and production of oil and natural gas
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 Safer Oil and Natural Gas Drilling
			 Technology Research and Development Act.
		2.Subtitle
			 amendmentSubtitle J of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16371 et seq.) is
			 amended in the subtitle heading by striking Ultra-Deepwater and Unconventional Natural Gas and
			 Other Petroleum Resources and inserting
			 Safer Oil and Natural Gas
			 Drilling Technology Research and Development
			 Program.
		3.Safer oil and
			 natural gas drilling technology research and development program
			(a)Program
			 authoritySection 999A of the Energy Policy Act of 2005
			 (42 U.S.C.
			 16371) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 ultra-deepwater and inserting deepwater;
			 and
					(B)by inserting
			 well control and accident prevention, after safe
			 operations,;
					(2)in subsection
			 (b)—
					(A)by inserting
			 , accident prevention and mitigation, after improving
			 safety;
					(B)by striking
			 paragraph (1) and inserting the following:
						
							(1)Deepwater
				architecture and technology, including those for drilling to formations in
				water depths greater than 1,000 feet.
							;
				and
					(C)by striking
			 paragraph (4) and inserting the following:
						
							(4)Complementary
				research carried out by the
				Department.
							;
					(3)in subsection
			 (d)—
					(A)in the subsection
			 heading, by striking National Energy Technology Laboratory and
			 inserting Department of
			 Energy; and
					(B)by striking
			 National Energy Technology Laboratory and inserting
			 Office of Fossil Energy of the Department;
					(4)in subsection (e)—
					(A)in the subsection
			 heading, by striking Secretary of the Interior and inserting
			 Other Federal
			 Agencies; and
					(B)by inserting
			 and other agencies as appropriate, including those serving on, and
			 collaborating with, the Interagency Coordinating Committee on Oil Pollution
			 Research as established under section 7001 of the Oil Pollution Act of 1990
			 (33 U.S.C.
			 2761(a)) after Secretary of the
			 Interior; and
					(5)by adding at the
			 end the following:
					
						(f)PartnershipsIn carrying out the program under this
				subtitle, the Secretary shall seek to establish partnerships with eligible
				research performers, as described by section 999E, to undertake research and
				development not likely otherwise to be undertaken in the absence of support
				from the
				program.
						.
				(b)Program
			 elementsSection 999B of the Energy Policy Act of 2005
			 (42 U.S.C.
			 16372) is amended—
				(1)in the section
			 heading, by striking Ultra-deepwater and unconventional onshore natural gas and other
			 petroleum and inserting Safer oil and natural gas drilling
			 technology;
				(2)by amending
			 subsection (a) to read as follows:
					
						(a)In
				generalThe Secretary shall carry out the activities under
				section 999A to maximize the benefits of natural gas and other petroleum
				resources of the United States by advancing the safe and environmentally
				responsible exploration, development, and production of those
				resources.
						;
				(3)in subsection
			 (c)(1)—
					(A)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
					(B)by inserting after
			 subparagraph (C) the following:
						
							(D)select projects on a competitive
				basis;
							;
					(4)in subsection
			 (c)(3)(A)(ii), by striking under subsection (f)(4);
				(5)in subsection
			 (d)—
					(A)in paragraph (6),
			 by striking ultra-deepwater and inserting
			 deepwater; and
					(B)by striking
			 paragraph (7) and inserting the following:
						
							(7)Focus areas for
				awards
								(A)Deepwater
				resourcesAwards from allocations under section 999H(d)(1) shall
				focus on research, development, demonstration, and commercial application
				activities in areas that include—
									(i)technologies and
				systems aimed at improving operational safety and reducing potential
				environmental impacts of deepwater exploration and production activities,
				including—
										(I)wellbore
				integrity, well control, and blowout prevention;
										(II)capture and
				containment of oil at or near the wellhead; and
										(III)expanding
				operational capabilities and efficiency of remotely operated devices and
				mechanics;
										(ii)safe and
				environmentally responsible deepwater exploration and production technologies,
				integrated systems, and architectures for enhancing oil and natural gas
				drilling and recovery, including under extreme conditions;
									(iii)methods and
				technologies for severe weather and ocean surface condition preparedness;
									(iv)utilization of exploration and production
				methods and materials that reduce the potential impact of such activities on
				the environment; and
									(v)other areas as
				determined appropriate by the Secretary.
									(B)Unconventional
				onshore resourcesAwards from allocations under section
				999H(d)(2) shall focus on research, development, demonstration, and commercial
				application activities in areas that include—
									(i)advanced coalbed
				methane, deep drilling, natural gas production from tight sands, natural gas
				production from gas shales, stranded gas, innovative exploration and production
				techniques, and enhanced recovery techniques;
									(ii)increased
				efficiency of energy use in exploration and production activities;
									(iii)utilization of exploration and production
				methods and materials that reduce the potential impact of such activities on
				the environment;
									(iv)recovery,
				utilization, reduction, and improved management of produced water from
				exploration and production activities; and
									(v)accident
				prevention and mitigation of unconventional natural gas and other petroleum
				resources exploration and production.
									(C)Small
				producersAwards from allocations under section 999H(d)(3) shall
				be made to consortia consisting of small producers or organized primarily for
				the benefit of small producers, and shall focus on areas that include—
									(i)safety and
				accident prevention, environmental mitigation, waste reduction, reduction of
				energy use, and well control and systems integrity;
									(ii)complex geology
				involving rapid changes in the type and quality of the oil and gas reserves
				across the reservoir;
									(iii)low reservoir
				pressure and unconventional natural gas reservoirs in coalbeds, deep
				reservoirs, tight sands, or shales; and
									(iv)advancing energy
				efficient, safe, and environmentally responsible production of unconventional
				oil reservoirs in tar sands and oil shales.
									(D)Safety, and
				accident prevention and mitigation, technology research and development by the
				departmentAwards from allocations under section 999H(d)(4) shall
				focus on safety, and accident prevention and mitigation, research, development,
				demonstration, and commercial application activities in areas that may
				include—
									(i)improved technologies and best management
				practices for enhanced well integrity including—
										(I)cementing;
										(II)casing;
										(III)wellbore sealant
				technologies;
										(IV)well-plugging and
				abandonment;
										(V)improvement and
				standardization of blowout prevention devices;
										(VI)actuation and
				pressure testing; and
										(VII)other well
				control activities;
										(ii)research to aid
				in the development of industry best practices and standards for workforce
				training, design of safe workplace environments, and safety related
				decisionmaking processes, including by drawing on existing research into human
				factors and safety related practices in fields such as the nuclear energy,
				aviation, and automotive industries;
									(iii)secondary
				control systems to activate blowout prevention devices and terminate well-flow,
				including—
										(I)deadman
				switches;
										(II)automatic shears;
				and
										(III)remote acoustic
				switches;
										(iv)technologies and
				methods for accident mitigation, including—
										(I)capture,
				containment, or dispersing of oil at or near the wellhead;
										(II)estimating flow
				rate;
										(III)diagnostic
				sensors to determine equipment malfunction; and
										(IV)procedures to
				terminate flow;
										(v)continuing ongoing efforts, including in
				resource assessment and characterization, and in simulation of safe and
				effective drilling under extreme conditions, including high temperatures and
				pressures;
									(vi)development of methodologies for risk
				management decisionmaking, including comparative risk analysis and quantitative
				risk assessment of potential for failure in the technologies, management
				practices, and systems studies under this subsection; and
									(vii)other activities
				as described in this paragraph or as determined appropriate by the
				Secretary.
									;
					(6)in subsection
			 (e)—
					(A)in paragraph
			 (2)—
						(i)in
			 the second sentence of subparagraph (A), by inserting to the Secretary
			 for review after submit; and
						(ii)in
			 the first sentence of subparagraph (B), by striking
			 Ultra-Deepwater and all that follows through and such
			 Advisory Committees and inserting Program Advisory Committee
			 established under section 999D(a), and the Advisory Committee;
						(B)in paragraph (4)—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(C)a summary of ongoing and planned activities
				aimed at improving operational safety and reducing potential environmental
				impacts of exploration and production.
								;
				and
						(C)by adding at the
			 end the following:
						
							(6)Research
				findings and recommendations for implementationThe Secretary
				shall publish in the Federal Register an annual report on the research findings
				of the program carried out under this section and any recommendations for
				implementation that the Secretary determines to be
				necessary.
							;
					(7)in subsection (f)(2), by inserting
			 In carrying out this subsection, the Secretary shall ensure that safety
			 and accident prevention and mitigation be regularly included as specific focus
			 areas for solicitations. after consortium.;
				(8)in subsection
			 (i)—
					(A)in the subsection
			 heading, by striking United States Geological Survey and
			 inserting Department of
			 the Interior; and
					(B)by striking
			 , through the United States Geological Survey,; and
					(9)in subsection (j),
			 by striking National Energy Technology Laboratory and inserting
			 Office of Fossil Energy of the Department.
				4.Program advisory
			 committeeSection 999D of the
			 Energy Policy Act of 2005 (42 U.S.C. 16374) is amended to
			 read as follows:
			
				999D.Program
				advisory committee
					(a)EstablishmentNot later than 90 days after the date of
				enactment of the Safer Oil and Natural Gas
				Drilling Technology Research and Development Act, the Secretary
				shall establish an advisory committee to be known as the Program
				Advisory Committee (referred to in this section as the Advisory
				Committee).
					(b)Membership
						(1)In
				generalThe Advisory
				Committee shall be composed of members appointed by the Secretary, each of whom
				shall be qualified by education, training, and experience to evaluate
				scientific and technical information relevant to the research, development, and
				demonstration under this subtitle. Members shall include—
							(A)individuals with extensive research
				experience or operational knowledge of oil and natural gas exploration and
				production;
							(B)individuals broadly representative of the
				affected interests in oil and natural gas production, including interests in
				environmental protection and operational safety;
							(C)State regulatory
				agency representatives; and
							(D)other individuals,
				as determined by the Secretary.
							(2)Limitations
							(A)In
				generalThe Advisory Committee shall not include individuals who
				are board members, officers, or employees of the program consortium.
							(B)Categorical
				representationIn appointing members of the Advisory Committee,
				the Secretary shall ensure that no class of individuals described in any of
				subparagraphs (B), (C), or (D) of paragraph (1) comprises more than
				1/3 of the membership of the Advisory Committee.
							(c)SubcommitteesThe
				Advisory Committee may establish subcommittees or ad hoc working groups for the
				research focus areas described in section 999B(d)(7).
					(d)DutiesThe
				Advisory Committee shall—
						(1)advise the
				Secretary on the development and implementation of programs under this
				subtitle; and
						(2)carry out section
				999B(e)(2)(B).
						(e)CompensationA
				member of the Advisory Committee shall serve without compensation but shall be
				entitled to receive travel expenses in accordance with subchapter I of
				chapter
				57 of title 5, United States Code.
					(f)ProhibitionThe
				Advisory Committee shall not make recommendations on funding awards to
				particular consortia or other entities, or for specific
				projects.
					.
		5.DefinitionsSection 999G of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16377) is amended—
			(1)in paragraph (1),
			 by striking 200 but less than 1,500 meters and inserting
			 1,000 feet;
			(2)by striking
			 paragraphs (8), (9), and (10);
			(3)by redesignating
			 paragraphs (2) through (7) and (11) as paragraphs (4) through (9) and (10),
			 respectively; and
			(4)by inserting after
			 paragraph (1) the following:
				
					(2)Deepwater
				architectureThe term deepwater architecture means
				the integration of technologies for the safe and environmentally responsible
				exploration for, or production of, natural gas or other petroleum resources
				located at deepwater depths.
					(3)Deepwater
				technologyThe term deepwater technology means a
				discrete technology that is specially suited to address 1 or more challenges
				associated with the safe and environmentally responsible exploration for, or
				production of, natural gas or other petroleum resources located at deepwater
				depths.
					.
			6.FundingSection 999H of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16378) is amended—
			(1)in the first
			 sentence of subsection (a) by striking Ultra-Deepwater and
			 Unconventional Natural Gas and Other Petroleum Research Fund and
			 inserting Safer Oil and Natural Gas Drilling Technology Research and
			 Development Fund;
			(2)in subsection
			 (d)—
				(A)in paragraph (1),
			 by striking 35 percent and inserting 32.5
			 percent;
				(B)in paragraph (2),
			 by striking 32.5 percent and inserting 25
			 percent; and
				(C)in paragraph
			 (4)—
					(i)by
			 striking 25 percent and inserting 35 percent;
			 and
					(ii)by
			 striking contract management, and all that follows through the
			 period at the end and inserting and contract management.;
					(3)in subsection (f),
			 by striking Ultra-Deepwater and Unconventional Natural Gas and Other
			 Petroleum Research Fund and inserting Safer Oil and Natural Gas
			 Drilling Technology Research and Development Fund; and
			(4)at the end of the section, by inserting the
			 following new subsection:
				
					(g)Coordination and
				nonduplicationThe Secretary
				shall ensure, to the maximum extent practicable, that the research activities
				carried out by the consortium funded under paragraphs (1), (2), and (3) of
				subsection (d), and the research activities carried out by the Department of
				Energy as funded by subsection (d)(4), shall be coordinated and not duplicative
				of one
				another.
					.
			7.Conforming
			 amendmentsThe table of
			 contents of the Energy Policy Act of 2005 is amended—
			(1)by amending the
			 item relating to subtitle J of title IX to read as follows:
				
					
						Subtitle J—Safer Oil and Natural Gas
				Drilling Technology Research and Development
				Program
					
					;
			(2)by amending the item relating to section
			 999B to read as follows:
				
					
						Sec. 999B. Safer Oil and Natural Gas
				Drilling Technology Research and Development
				Program.
					
					;
				  
				and(3)by amending the
			 item relating to section 999D to read as follows:
				
					
						Sec. 999D. Program Advisory
				Committee.
					
					.
			
	
		
			Passed the House of
			 Representatives July 21, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		August 5, 2010
		Read twice and placed on the calendar
	
